                        Case 3:20-mc-00676                   Document 1             Filed 07/08/20         Page 1 of 66
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                           District
                                                     __________     of Oregon
                                                                District of __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.
                                                                             )                         3:20-mc-00676
  Apple iPhone 5S cellular telephone, model number
A1453, with serial number 352029066888465, located at                        )
   1201 NE Lloyd Blvd, Suite 600, Portland, Oregon
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  Apple iPhone 5S cellular telephone, model number A1453, with serial number 352029066888465, currently located at
  1201 NE Lloyd Boulevard, Suite 600, Portland, Oregon 97232. as described in Attachment A hereto,
located in the                        District of          Oregon                , there is now concealed (identify the
person or describe the property to be seized):
 The information and items set forth in Attachment B hereto.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 USC §§ 2251(a) & 2252A                 Production of child pornography and transportation, distribution, receipt, and
                                                  possession of child pornography.

          The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                              Miguel A. Perez, Special Agent, FBI
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
               Telephone at 10:20am.                  (specify reliable electronic means)).


Date:            07/08/2020
                                                                                                         Judge’s signature

City and state: Portland, Oregon                                                 Honorable Jolie A. Russo, United States Magistrate Judge
                                                                                                       Printed name and title
          Case 3:20-mc-00676       Document 1      Filed 07/08/20    Page 2 of 66




                                    ATTACHMENT A

                                  Property to Be Searched

       The property to be searched is an Apple iPhone 5S cellular telephone, model number

A1453, with serial number 352029066888465 and is currently located on the premises of the

Northwest Regional Computer Forensics Laboratory (NWRCFL) located at 1201 NE Lloyd

Boulevard, Suite 600, Portland, Oregon 97232.




Attachment A                                                                   Page 1
            Case 3:20-mc-00676        Document 1       Filed 07/08/20      Page 3 of 66




                                       ATTACHMENT B

                                        Items to Be Seized

       1.      All records on the Device described in Attachment A that relate to violations of

Title 18, United States Code, §§ 2251(a) and 2252A, involving the production of child

pornography and transportation, distribution, receipt, and possession of child pornography, and

involves Andrew Thomas Tager since June 1, 2015, including:

               a.     Any and all records, documents, or materials, including correspondence,

       that pertain to the production, possession, receipt, transportation, or distribution of visual

       depictions of minors engaged in sexually explicit conduct, as defined in as defined in

       Title 18, United States Code, Section 2256.

               b.     All originals and copies of visual depictions of minors engaged in sexually

       explicit conduct, as defined in as defined in Title 18, United States Code, Section 2256.

               c.     Any and all motion pictures or digital video clips of visual depictions of

       minors engaged in sexually explicit conduct, as defined in as defined in Title 18, United

       States Code, Section 2256, video recordings which are self-produced and pertain to

       sexually explicit images of minors; or video recordings of minors which may assist in the

       location of minor victims of child exploitation or child abuse;

               d.     Any and all records, documents, or materials which include offers to

       transmit, through interstate commerce by any means, any visual depiction of a minor

       engaged in sexually explicit conduct, as defined in as defined in Title 18, United States

       Code, Section 2256.

               e.     Any and all records, documents, or materials relating to the production,


Attachment B                                                                                   Page 1
                                                                                        Revised June 2020
            Case 3:20-mc-00676        Document 1       Filed 07/08/20    Page 4 of 66




       reproduction, receipt, shipment, trades, purchases, or transactions of any kind involving

       the transmission, through interstate commerce, of any visual depiction of a minor

       engaged in sexually explicit conduct, as defined in as defined in Title 18, United States

       Code, Section 2256.

               f.     Any and all records, documents, or materials naming or identifying minors

       visually depicted while engaging in sexually explicit conduct, as defined in as defined in

       Title 18, United States Code, Section 2256.

               g.     Any records of Internet usage, including records containing screen names,

       user names, and e-mail addresses, and identities assumed for the purposes of

       communication on the Internet. These records may include billing and subscriber

       records, chat room logs, and e-mail messages.

       2.      Evidence of user attribution showing who used or owned the Device at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history.

       3.      Records evidencing the use of the Internet, including:

               a.     Records of Internet Protocol addresses used.

               b.     Records of Internet activity, including firewall logs, caches, browser

       history and cookies, “bookmarked” or “favorite” web pages, search terms that the user

       entered into any Internet search engine, and records of user-typed web addresses.

               c.     Records of data storage accounts and use of data storage accounts.

       4.      As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or


Attachment B                                                                               Page 2
             Case 3:20-mc-00676        Document 1        Filed 07/08/20      Page 5 of 66




stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.

                                         Search Procedure

        5.      The examination of the Device may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the Device to human inspection in order to determine whether it is evidence

described by the warrant.

        6.      The initial examination of the Device will be performed within a reasonable

amount of time not to exceed 120 days from the date of execution of the warrant. If the

government needs additional time to conduct this review, it may seek an extension of the time

period from the Court within the original 120-day period from the date of execution of the

warrant. The government shall complete this review within 180 days of the date of execution of

the warrant. If the government needs additional time to complete this review, it may seek an

extension of the time period from the Court.

        7.      If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the Device or image do not contain any data falling within

the scope of the warrant, they will not search or examine those files or folders further without

authorization from the Court. Law enforcement personnel may continue to examine files or data

falling within the purview of the warrant, as well as data within the operating system, file

system, software application, etc., relating to files or data that fall within the scope of the

warrant, through the conclusion of the case.

        8.      If an examination is conducted, and it is determined that the Device does not


Attachment B                                                                                      Page 3
             Case 3:20-mc-00676        Document 1       Filed 07/08/20    Page 6 of 66




contain any data falling within the ambit of the warrant, the government will return the Device to

its owner within a reasonable period of time following the search and will seal any image of the

Device, absent further authorization from the Court.

       9.      The government may retain the Device as evidence, fruits, contraband, or an

instrumentality of a crime or to commence forfeiture proceedings against the Device and/or the

data contained therein.

       10.     The government will retain a forensic image of the Device for a number of

reasons, including proving the authenticity of evidence to be used at trial, responding to

questions regarding the corruption of data, establishing the chain of custody of data, refuting

claims of fabricating, tampering, or destroying data, and addressing potential exculpatory

evidence claims where, for example, a defendant claims that the government avoided its

obligations by destroying data or returning it to a third party.




Attachment B                                                                                 Page 4
            Case 3:20-mc-00676        Document 1       Filed 07/08/20     Page 7 of 66




DISTRICT OF OREGON, ss:               AFFIDAVIT OF MIGUEL A. PEREZ


                    Affidavit in Support of an Application Under Rule 41
            for a Warrant to Search and Seize Evidence Including Digital Evidence

       I, Miguel A. Perez, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and

have been since January 2015. I am currently assigned to the Portland Division at the Eugene,

Oregon Resident Agency. During my training at the FBI Academy in Quantico, Virginia, I

received training in a variety of investigative and legal matters, including the topics of Fourth

Amendment Searches and probable cause. Moreover, I am a federal law enforcement officer who

is engaged in enforcing the criminal laws, including 18 U.S.C. §§ 2252A, and I am authorized by

the Attorney General to request a search warrant.

       2.      I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the search and examination of an

Apple iPhone 5S cellular telephone, model number A1453, with serial number

352029066888465, (hereinafter “Device”), which is currently stored, in law enforcement

possession, on the premises of the Northwest Regional Computer Forensics Laboratory

(NWRCFL) located at 1201 NE Lloyd Boulevard, Suite 600, Portland, Oregon 97232, as

described in Attachment A hereto, and the extraction of electronically stored information from

the Device, as described in Attachment B hereto. As set forth below, I have probable cause to

believe and do believe that the items set forth in Attachment B constitute evidence of contraband,

fruits, and instrumentalities of violations of Title 18, United States Code, §§ 2251(a) and 2252A,

Affidavit of Miguel A. Perez                                                                   Page 1
                                                                                        Revised June 2020
            Case 3:20-mc-00676         Document 1       Filed 07/08/20     Page 8 of 66




involving the production of child pornography and transportation, distribution, receipt, and

possession of child pornography.

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                          Applicable Law

       4.      Title 18, U.S.C., § 2251(a) makes it a crime to knowingly employ, use, persuade,

induce, entice, or coerce a minor to engage in sexually explicit conduct for the purpose of

producing a visual depiction of that conduct, if the person knows or has reason to know that the

visual depiction will be transported or transmitted using any means or facility of interstate or

foreign commerce or in or affecting interstate or foreign commerce if the visual depiction has

actually been transported or transmitted using any means or facility of interstate or foreign

commerce or in or affecting interstate or foreign commerce, or if it was produced or transmitted

using materials that have been mailed, shipped, or transported in or affecting interstate or foreign

commerce by any means, including by computer.

       5.      Title 18, United States Code, Section § 2252A (a)(1) makes it a crime to

knowingly transport child pornography using any means or facility of interstate or foreign

commerce, or in or affecting interstate or foreign commerce by any means, including by

Affidavit of Miguel A. Perez                                                                    Page 2
                                                                                        Revised June 2020
            Case 3:20-mc-00676        Document 1       Filed 07/08/20     Page 9 of 66




computer. Section 2252A(a)(2) makes it a crime to knowingly receive or distribute any child

pornography that has been mailed, shipped, or transported in or affecting interstate or foreign

commerce by any means or facility, including by computer. Title 18, United States Code,

Section 2252A(a)(5)(B) makes it a crime to knowingly possess or access with intent to view

child pornography that has been mailed, shipped, or transported in or affecting interstate or

foreign commerce by any means, including by computer, or that was produced using materials

that were mailed, shipped, or transported in or affecting interstate or foreign commerce by any

means, including by computer. The term child pornography is defined in Title 18, United States

Code, Section 2256(8).

                                       Child Pornography

       6.      I know, based on my training and experience, and based on conversations I have

had with others who investigate child exploitation offenses, that people who have a sexual

interest in children, including people who collect and trade in child pornography, often receive

sexual gratification from images and video clips depicting the sexual exploitation of children.

They may also use such images and videos to lower the inhibitions of children who they wish to

sexually abuse. Such people maintain their collections of child pornography in safe, secure, and

private locations, such as their residence, and on computers and digital storage media under their

direct control. Such people often maintain their collections, which are considered prized

possessions, for long periods of time, and prefer not to be without their collections for any

prolonged period of time.

////

////

Affidavit of Miguel A. Perez                                                                    Page 3
                                                                                       Revised June 2020
            Case 3:20-mc-00676      Document 1      Filed 07/08/20     Page 10 of 66




                                    Previous Warrants Authorized

       7.      The court previously authorized the following warrants in this matter:

                  a) On March 13, 2019, the court authorized a search warrant for information

                      associated with TikTok account “cherokeetager”, stored by TikTok.com.

                      Case No. 6:19-mc-223.

                  b) On March 13, 2019, the court authorized a search warrant for information

                      associated with Snapchat account “cherokeetager”, stored by Snapchat,

                      Inc. Case No. 6:19-mc-224.

                  c) On March 13, 2019, the court authorized a search warrant for information

                      associated with Instagram account “atagerofficial”, stored by Facebook,

                      Inc. Case No. 6:19-mc-221.

                  d) On March 13, 2019, the court authorized a search warrant for information

                      associated with email account “jessicamillsmoderator@outlook.com”,

                      stored by Microsoft Corporation. Case No. 6:19-mc-220. On April 3,

                      2019, the search warrant was Amended, Case No. 6:19-mc-220 Amended.

                  e) On March 13, 2019, the court authorized a search warrant for information

                      associated with email accounts tagerdude24@gmail.com,

                      tagerdude25@gmail.com, and tagerdude28@gmail.com, stored at Google

                      LLC. Case No. 6:19-mc-222. On April 3, 2019, the search warrant was

                      Amended, Case No. 6:19-mc-222 Amended.

                  f) On May 2, 2019, the court authorized a search warrant for information

                      associated with cellular telephone assigned call number (336) 314-6434


Affidavit of Miguel A. Perez                                                             Page 4
            Case 3:20-mc-00676       Document 1        Filed 07/08/20   Page 11 of 66




                      whose wireless service provider was Verizon Wireless. Case No. 6:19-mc-

                      389.

                  g) On May 2, 2019, the court authorized an arrest warrant for Andrew

                      Thomas Tager pursuant to a criminal complaint in violation of Title 18,

                      United States Code, § 2251(a), involving the production of child

                      pornography, and Title 18, United States Code, § 2252A, involving the

                      transportation, receipt, and possession of child pornography.

                  h) On June 18, 2019, the court authorized a search warrant for information

                      associated with the account tagerdude24@gmail.com account stored at

                      Dropbox, Inc. Case No. 6:19-mc-517.

                  i) On June 18, 2019, the court authorized a search warrant for digital devices

                      related to Tager Investigation located in law enforcement custody at FBI

                      Eugene. Case No. 6:19-mc-518.

                  j) On January 10, 2020, the court authorized a search warrant for the same

                      Device described in this warrant, which was in law enforcement custody at

                      FBI Portland. Case No. 6:20-mc-30.

                                     Statement of Probable Cause

       8.      I have been involved and continue to be involved in an investigation of Tager for

activities related to the production and possession of child pornography. I believed Tager was

in violation for the productions of child pornography and transportation, receipt, and possession

of child pornography. An arrest warrant was granted on May 2, 2019 and on May 30, 2019

Tager was arrested pursuant to the arrested warrant.


Affidavit of Miguel A. Perez                                                               Page 5
            Case 3:20-mc-00676       Document 1       Filed 07/08/20     Page 12 of 66




       9.      As described more fully in the affidavit in support of the search warrant listed in

paragraph 7(j) for the Device, I had probable cause to believe and do believe that the Device held

evidence of contraband, fruits, and instrumentalities of violations of Title 18, United States

Code, §§ 2251(a) and 2252A, involving the production of child pornography and transportation,

distribution, receipt, and possession of child pornography. The search warrant in paragraph 7(j)

is attached and incorporated as Exhibit A.

       10.     As described in Exhibit A, on November 12, 2019, Tager’s girlfriend, now ex-

girlfriend (EGF), contacted me and informed me she had found an iPhone that belonged to

Tager. On November 13, 2019, EGF gave the phone to an Agent in Greensboro, North

Carolina. On November 25, 2019, the phone was shipped by FedEx to the Portland FBI office

and arrived the following day.

       11.     On January 10, 2020, the court granted the search warrant attached as Exhibit A. I

then submitted the Device to the NWRCFL for the digital forensic examination. A Digital

Forensic Examiner took steps to make information on the Device available for the examination

of digital evidence. The Device also required a four-digit passcode to access its contents. A

Digital Forensic Examiner used methods to break the passcode. On April 24, 2020, the Digital

Forensic Examiner broke the passcode and did a data pull of the Device. The initial examination

of the contents pulled from the Device was not performed within the 120 days from the

execution of the warrant as stated in Attachment B of Exhibit A. Therefore, I am requesting a

new warrant authorizing the examination of the contents of the Device.

       12.     The Device is currently in the lawful possession of the FBI. The Device is

currently stored at the offices of the NWRCFL located at 1201 NE Lloyd Boulevard, Suite 600,


Affidavit of Miguel A. Perez                                                                 Page 6
           Case 3:20-mc-00676         Document 1       Filed 07/08/20      Page 13 of 66




Portland, Oregon 97232. In my training and experience, I know that the Device has been stored

in a manner in which its contents are, to the extent material to this investigation, in substantially

the same state as they were when the Device first came into the possession of the Portland FBI.

       13.     Based on my training and experience, I use the following technical terms to

convey the following meanings:

               a.      Wireless telephone. A wireless telephone (or mobile telephone, or

cellular telephone) is a handheld wireless device used for voice and data communication through

radio signals. These telephones send signals through networks of transmitter/receivers, enabling

communication with other wireless telephones or traditional “land line” telephones. A wireless

telephone usually contains a “call log,” which records the telephone number, date, and time of

calls made to and from the phone. In addition to enabling voice communications, wireless

telephones offer a broad range of capabilities. These capabilities include: storing names and

phone numbers in electronic “address books”; sending, receiving, and storing text messages and

email; taking, sending, receiving, and storing still photographs and moving video; storing and

playing back audio files; storing dates, appointments, and other information on personal

calendars; and accessing and downloading information from the Internet. Wireless telephones

may also include global positioning system (“GPS”) technology for determining the location of

the device.

               b.      Digital camera. A digital camera is a camera that records pictures as

digital picture files, rather than by using photographic film. Digital cameras use a variety of

fixed and removable storage media to store their recorded images. Images can usually be

retrieved by connecting the camera to a computer or by connecting the removable storage


Affidavit of Miguel A. Perez                                                                   Page 7
          Case 3:20-mc-00676          Document 1       Filed 07/08/20     Page 14 of 66




medium to a separate reader. Removable storage media include various types of flash memory

cards or miniature hard drives. This storage media can contain any digital data, including data

unrelated to photographs or videos.

               c.      Portable media player. A portable media player (or “MP3 Player” or

iPod) is a handheld digital storage device designed primarily to store and play audio, video, or

photographic files. However, a portable media player can also store other digital data. Some

portable media players can use removable storage media. Removable storage media include

various types of flash memory cards or miniature hard drives. This removable storage media

can also store any digital data. Depending on the model, a portable media player may have the

ability to store very large amounts of electronic data and may offer additional features such as a

calendar, contact list, clock, or games.

               d.      GPS. A GPS navigation device uses the Global Positioning System to

display its current location. It often contains historical records of the locations where it has

been. Some GPS navigation devices can give a user driving or walking directions to another

location. These devices can contain records of the addresses or locations involved in such

navigation. The Global Positioning System (generally abbreviated as “GPS”) consists of 24

NAVSTAR satellites orbiting the Earth. Each satellite contains an extremely accurate clock.

Each satellite repeatedly transmits by radio a mathematical representation of the current time,

combined with a special sequence of numbers. These signals are sent by radio, using

specifications that are publicly available. A GPS antenna on Earth can receive those signals.

When a GPS antenna receives signals from at least four satellites, a computer connected to that

antenna can mathematically calculate the antenna’s latitude, longitude, and sometimes altitude


Affidavit of Miguel A. Perez                                                                  Page 8
          Case 3:20-mc-00676         Document 1       Filed 07/08/20     Page 15 of 66




with a high level of precision.

               e.      PDA. A personal digital assistant, or PDA, is a handheld electronic

device used for storing data (such as names, addresses, appointments, or notes) and utilizing

computer programs. Some PDAs also function as wireless communication devices and are used

to access the Internet and send and receive email. PDAs usually include a memory card or other

removable storage media for storing data and a keyboard and/or touch screen for entering data.

Removable storage media include various types of flash memory cards or miniature hard drives.

This removable storage media can store any digital data. Most PDAs run computer software,

giving them many of the same capabilities as personal computers. For example, PDA users can

work with word-processing documents, spreadsheets, and presentations. PDAs may also

include global positioning system (“GPS”) technology for determining the location of the device.

               f.      Storage medium. A storage medium is any physical object upon which

computer data can be recorded. Examples include hard disks, RAM, floppy disks, flash

memory, CD-ROMs, and other magnetic or optical media.

               g.      IP address. An Internet Protocol address (or simply “IP address”) is a

unique numeric address used by computers on the Internet. Every computer attached to the

Internet must be assigned an IP address so that Internet traffic sent from and directed to that

computer may be directed properly from its source to its destination. Most Internet service

providers control a range of IP addresses. Some computers have static—that is, long-term—IP

addresses, while other computers have dynamic—that is, frequently changed—IP addresses.

               h.      Internet. The Internet is a global network of computers and other

electronic devices that communicate with each other. Due to the structure of the Internet,


Affidavit of Miguel A. Perez                                                                 Page 9
          Case 3:20-mc-00676          Document 1      Filed 07/08/20      Page 16 of 66




connections between devices on the Internet often cross state and international borders, even

when the devices communicating with each other are in the same state.

       14.     Based on my training, experience, and research, I know that the Device has

capabilities that allow it to serve as a wireless telephone, digital camera, portable media player,

GPS navigation device, storage medium, and PDA. In my training and experience, examining

data stored on devices of this type can uncover, among other things, evidence that reveals or

suggests who possessed or used the device.

       15.     Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

       16.     As further described in Attachment B, this application seeks permission to locate

not only electronically stored information that might serve as direct evidence of the crimes

described on the warrant but also forensic evidence that establishes how the Device was used, the

purpose of its use, who used it, and when. There is probable cause to believe that this forensic

electronic evidence will be on the Device because, based on my knowledge, training, and

experience, I know:

               a.      Data on the Device can provide evidence of a file that was once on the

Device but has since been deleted or edited, or of a deleted portion of a file (such as a paragraph

that has been deleted from a word processing file).

               b.      Forensic evidence on a device can also indicate who has used or controlled

the device. This “user attribution” evidence is analogous to the search for “indicia of


Affidavit of Miguel A. Perez                                                                Page 10
          Case 3:20-mc-00676         Document 1       Filed 07/08/20      Page 17 of 66




occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, email, email address books, “chat,” instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the device at a relevant time. Further, forensic evidence on a device can show how

and when the device was accessed or used. Such “timeline” information allows the forensic

analyst and investigators to understand the chronological context of access, use, and events

relating to the crime under investigation. This “timeline” information may tend to either

inculpate or exculpate the device user. Last, forensic evidence on a device may provide relevant

insight into the device user’s state of mind as it relates to the offense under investigation. For

example, information on a device may indicate the user’s motive and intent to commit a crime

(e.g., relevant web searches occurring before a crime indicating a plan to commit the same),

consciousness of guilt (e.g., running a “wiping program” to destroy evidence on the device or

password protecting or encrypting such evidence in an effort to conceal it from law

enforcement), or knowledge that certain information is stored on a computer (e.g., logs

indicating that the incriminating information was accessed with a particular program).

               c.      A person with appropriate familiarity with how an electronic device works

may, after examining this forensic evidence in its proper context, be able to draw conclusions

about how electronic devices were used, the purpose of their use, who used them, and when.

               d.      The process of identifying the exact electronically stored information on a

storage medium necessary to draw an accurate conclusion is a dynamic process. Electronic

evidence is not always data that can be merely reviewed by a review team and passed along to


Affidavit of Miguel A. Perez                                                                Page 11
            Case 3:20-mc-00676       Document 1       Filed 07/08/20     Page 18 of 66




investigators. Whether data stored on a device is evidence may depend on other information

stored on the device and the application of knowledge about how a device behaves. Therefore,

contextual information necessary to understand other evidence also falls within the scope of the

warrant.

                e.     Further, in finding evidence of how a device was used, the purpose of its

use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on a storage medium. For example, the presence or absence of counter-forensic

programs or anti-virus programs (and associated data) may be relevant to establishing the user’s

intent.

          17.   Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Device

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the Device to human inspection in order to determine whether it is evidence

described by the warrant.

          18.   The initial examination of the Device will be performed within a reasonable

amount of time not to exceed 120 days from the date of execution of the warrant. If the

government needs additional time to conduct this review, it may seek an extension of the time

period from the Court within the original 120-day period from the date of execution of the

warrant. The government shall complete this review within 180 days of the date of execution of

the warrant. If the government needs additional time to complete this review, it may seek an

extension of the time period from the Court.


Affidavit of Miguel A. Perez                                                                Page 12
           Case 3:20-mc-00676          Document 1       Filed 07/08/20      Page 19 of 66




        19.     If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the Device or image do not contain any data falling within

the scope of the warrant, they will not search or examine those files or folders further without

authorization from the Court. Law enforcement personnel may continue to examine files or data

falling within the purview of the warrant, as well as data within the operating system, file

system, software application, etc., relating to files or data that fall within the scope of the

warrant, through the conclusion of the case.

        20.     If an examination is conducted, and it is determined that the Device does not

contain any data falling within the ambit of the warrant, the government will return the Device to

its owner within a reasonable period of time following the search and will seal any image of the

Device, absent further authorization from the Court.

        21.     The government may retain the Device as evidence, fruits, contraband, or an

instrumentality of a crime, or to commence forfeiture proceedings against the Device and/or the

data contained therein.

        22.     The government will retain a forensic image of the Device for a number of

reasons, including proving the authenticity of evidence to be used at trial, responding to

questions regarding the corruption of data, establishing the chain of custody of data, refuting

claims of fabricating, tampering, or destroying data, and addressing potential exculpatory

evidence claims where, for example, a defendant claims that the government avoided its

obligations by destroying data or returning it to a third party.

        23.     Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement’s possession, the execution of this warrant does not involve


Affidavit of Miguel A. Perez                                                                      Page 13
          Case 3:20-mc-00676         Document 1       Filed 07/08/20      Page 20 of 66




the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                                            Conclusion

       24.     Based on the foregoing, I have probable cause to believe, and I do believe, that

the Device described in Attachment A contains evidence of contraband, fruits, and

instrumentalities of violations of Title 18, United States Code, §§ 2251(a) and 2252A, involving

the production of child pornography and transportation, distribution, receipt, and possession of

child pornography, as set forth in Attachment B. I therefore request that the Court issue a

warrant authorizing a search of the Device described in Attachment A for the items listed in

Attachment B and the seizure and examination of any such items found.

       25.     Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Ashley Cadotte advised me that in her opinion the affidavit and application are

legally and factually sufficient to establish probable cause to support the issuance of the

requested warrant.

                                                      By Phone
                                                      Miguel A. Perez
                                                      Special Agent
                                                      Federal Bureau of Investigation

       Sworn in before me in accordance with the requirements of Fed. R. Crim. P. 4.1 by

telephone at  a.m on July ___, 2020.



                                                      ________________________________
                                                             ___________________
                                                      HONORABLE
                                                             RABLE JOLIE A. RUSSO
                                                                                RUS
                                                      United States Magistrate Judge
Affidavit of Miguel A. Perez                                                                  Page 14
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 21 of 66




                                                               Exhibit A
                                                            Page 1 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 22 of 66




                                                                Exhibit A
                                                             Page 2 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 23 of 66




                                                               Exhibit A
                                                            Page 3 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 24 of 66




                                                               Exhibit A
                                                            Page 4 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 25 of 66




                                                               Exhibit A
                                                            Page 5 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 26 of 66




                                                               Exhibit A
                                                            Page 6 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 27 of 66




                                                               Exhibit A
                                                            Page 7 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 28 of 66




                                                               Exhibit A
                                                            Page 8 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 29 of 66




                                                               Exhibit A
                                                            Page 9 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 30 of 66




                                                               Exhibit A
                                                           Page 10 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 31 of 66




                                                               Exhibit A
                                                           Page 11 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 32 of 66




                                                               Exhibit A
                                                           Page 12 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 33 of 66




                                                               Exhibit A
                                                           Page 13 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 34 of 66




                                                               Exhibit A
                                                           Page 14 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 35 of 66




                                                               Exhibit A
                                                           Page 15 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 36 of 66




                                                               Exhibit A
                                                           Page 16 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 37 of 66




                                                               Exhibit A
                                                           Page 17 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 38 of 66




                                                               Exhibit A
                                                           Page 18 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 39 of 66




                                                               Exhibit A
                                                           Page 19 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 40 of 66




                                                               Exhibit A
                                                           Page 20 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 41 of 66




                                                               Exhibit A
                                                           Page 21 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 42 of 66




                                                               Exhibit A
                                                           Page 22 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 43 of 66




                                                               Exhibit A
                                                           Page 23 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 44 of 66




                                                               Exhibit A
                                                           Page 24 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 45 of 66




                                                               Exhibit A
                                                           Page 25 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 46 of 66




                                                               Exhibit A
                                                           Page 26 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 47 of 66




                                                               Exhibit A
                                                           Page 27 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 48 of 66




                                                               Exhibit A
                                                           Page 28 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 49 of 66




                                                               Exhibit A
                                                           Page 29 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 50 of 66




                                                               Exhibit A
                                                           Page 30 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 51 of 66




                                                               Exhibit A
                                                           Page 31 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 52 of 66




                                                               Exhibit A
                                                           Page 32 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 53 of 66




                                                               Exhibit A
                                                           Page 33 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 54 of 66




                                                               Exhibit A
                                                           Page 34 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 55 of 66




                                                               Exhibit A
                                                           Page 35 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 56 of 66




                                                               Exhibit A
                                                           Page 36 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 57 of 66




                                                               Exhibit A
                                                           Page 37 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 58 of 66




                                                               Exhibit A
                                                           Page 38 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 59 of 66




                                                               Exhibit A
                                                           Page 39 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 60 of 66




                                                               Exhibit A
                                                           Page 40 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 61 of 66




                                                               Exhibit A
                                                           Page 41 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 62 of 66




                                                               Exhibit A
                                                           Page 42 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 63 of 66




                                                               Exhibit A
                                                           Page 43 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 64 of 66




                                                               Exhibit A
                                                           Page 44 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 65 of 66




                                                               Exhibit A
                                                           Page 45 of 46
Case 3:20-mc-00676   Document 1   Filed 07/08/20   Page 66 of 66




                                                               Exhibit A
                                                           Page 46 of 46
